Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 8, 13-16, 18-19, 21-23, 28-31, 34 and 46-52 is pending.
Claims 23, 28-31, 34, 46 and 52 is withdrawn.
Claims 8, 13-16, 18-19, 21-22 and 47-51 is examined herewith.

Applicants response filed 9/13/2021 has been received and entered in the application.
 
Action Summary
Claims 8, 13-16, 18-19, 21-22 and 47-49  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevion (WO 2011/021203 now U.S. Patent 8,975,294) of record and Bergeron Jr (U.S. Patent 5,493,053) is maintained.
Claims 18-19, 21-22 and 47-49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,770,430 is maintained.
Claims 18-19, 21-22 and 47-49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,975,294 is maintained.
.

Response to Arguments
Applicants again argue that the two ferric complexes (Fe-DFO B and Fe-DFO E) are different because the carbonyl groups may impair membrane transport processes as disclosed by Dhungana. Which would lead away from choosing nocardamine.  This argument has been fully considered but has not found persuasive.  Dhungana appears to be drawn to the treatment of iron removal not the treatment of skin disorders in which the instant claims are drawn.  Dhungana states that the carbonyl may impair membrane, this does not mean that Fe-DFO E does not work,  especially since Fe-DFO complexes is known in the art to treat skin disorders as disclosed by Chevion with a reasonable expectation of success.
Applicants ague that Chevion fails to disclose or suggest a metal complex of nocardamine, let alone Zn-nocardamine in particular, or a method of modulating the level of a cytokine in a cell with Zn-nocardamine complex.  This argument has been fully considered but has not found persuasive.  Chevion teaches a method of treating, ameliorating, inhibiting or reducing the risk of occurrence or recurrence of a chronic or acute inflammatory-related skin pathologic condition selected from the group consisting of psoriasis, dermatitis, acne, vitiligo and wounds, comprising the step of administering to a subject in need thereof a therapeutically effective amount of at least one desferrioxamine-metal complex (DFO-metal complex).  Thus, Chevion does disclose 
	Applicant argue that Bergeron does not disclose or suggest in any manner that nocardamine has any pharmaceutical, pharmacological or therapeutic properties.  And does not suggest a method for producing nocardamine or complexes with Zinc. This argument has been fully considered but has not found persuasive.  Bergeron teaches that Fig depicts the structural formula of desferrioxamine (DFO) and analog (e.g. nocardamine, DFO-E). And Chevion teaches a method comprises the step of administering to a subject in need thereof a therapeutically effective amount of at least one of zinc-desferrioxamine complex (Zn-DFO).  The analog of desferrioxamine--metal complex (DFO-metal complex) which is zinc-desferrioxamine complex as taught by Bergeron would be expected to function the same. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 
Applicant argue that DFO and DFO-E are dramatically different configurations.  This agreement has been fully considered but has not been found persuasive. Bergeron teaches that Fig depicts the structural formula of desferrioxamine (DFO) and analog (e.g. nocardamine, DFO-E). And Chevion teaches a method comprises the step of administering to a subject in need thereof a therapeutically effective amount of at least one of zinc-desferrioxamine complex (Zn-DFO).  As stated above, DFO-E is an analog of Zn-DFO, and one of ordinary skills would have reasonably expected that Zn-DFO-E would be expected to function the same with a reasonable expectation of success absence evidence to the contrary.

Applcants argue that the Chevion Declaration submitted 10/22/2021 demonstrated that Zn-DFO possess unexpected results in view of Figure 2B. And that DFO-B does not mean that nocardamine can or should be utilized as an active pharmaceutical ingredient.  This argument has been fully considered but has not been found persuasive.  Chevion teaches a method comprises the step of administering to a subject in need thereof a therapeutically effective amount of at least one of zinc-desferrioxamine complex (Zn-DFO).  Bergeron teaches that Fig depicts the structural formula of desferrioxamine (DFO) and analog (e.g. nocardamine, DFO-E).  It would have been obvious to one of ordinary skills in the art at the time of filing of this applications that analogs would have reasonably expected that Zn-DFO-E would be expected to function the same with a reasonable expectation of success absence 
Applicant argue that admonishing the Applicant for not showing that Fe-nocardamine does not work represents both an improper burden shifting and suggests that Applicants submits evidence to support a finding of non-enablement, which is against Applicant’s interest.  This argument has been fully considered but has not been found persuasive.  Applicants has only shown that Zn-nocardamine (DFO) demonstrated unexpected results, however the instant claims are drawn to Zn-DFO-E, in which no data has been submitted that Zn-DFO-E demonstrates unexpected result. The only data recites Zn-DFO, in which Chevion does disclose the treatment of inflammatory diseases with the administration of DFO-metal complex (Zn-DFO).  And Chevion teaches that the terms “inflammatory disease' or “inflammatory-associated condition” refers to any disease or pathologically condition which can benefit from the reduction of at least one inflammatory parameter, for example, induction of an inflammatory cytokine Such as IFN-gamma and IL-2.
Applicant argue several times and varying ways that nocardamine (DFO) was incapable of penetrating cells.  This argument has been fully considered but has not been found persuasive.  Chevion does disclose the treatment of inflammatory diseases with the administration of DFO-metal complex.  And Chevion teaches that the terms “inflammatory disease' or “inflammatory-associated condition” refers to any disease or pathologically condition which can benefit from the reduction of at least one inflammatory parameter, for example, induction of an inflammatory cytokine Such as IFN-gamma and IL-2.  Thus, in view of Chevion, Zn-DFO does in fact disclose the treatment of inflammatory disease in the reduction of at least one inflammatory parameter (e.g. IFN-gamma and IL-2) with a reasonable expectation of success absence evidence to the contrary.


Applicants again argue that DFO E is a much more lipophilic compound and therefore would teach away from selecting DFO E. This argument has been fully considered but has not been found persuasive.  Bergeron Jr teaches in the background that desferrioxamine B (DFO B) does not offer a completely satisfactory solution to iron overload problem.  Therefore, in creating better formulation of DFO B and homologs/analogs (e.g. DFO E) would possess improved, high yields of homologs (column 1 -2).  Thus, take the cited art, it would have been obvious to employ DFO E (which is a homolog of DFO B) for the treatment of skin disorders because the DFO E would possess improved, high yields as taught by Bergeron Jr.  That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (from within the prior art disclosure of Chevion and Bergeron, to arrive at the Claimed compositions “yielding no more than one would have expected from such an arrangement”.
Applicants argue that Chevion in no manner suggests that DFO B modulates the level of a cytokine. Bergeron contains no discussion on inflammation or cytokines levels. This argument has been fully considered but has not been found persuasive.  Chevion teaches a method comprises the step of administering to a subject in need thereof a therapeutically effective amount of at least one of zinc-desferrioxamine complex (Zn-DFO), gallium-desferrioxamine complex (Ga-DFO), any combination thereof or any composition comprising the same.  Bergeron teaches nocardamine (Fig 1).  Bergeron teaches that Fig depicts the structural formula of desferrioxamine (DFO) and analog (e.g. nocardamine, DFO-E).  It would have been obvious to one of ordinary skills in the art that upon administering DFO-E would consequently result in the modulation of cytokine in a cell with the same administration of DFO E (same compound) for the treatment of treating, ameliorating, inhibiting or reducing the risk of occurrence or recurrence of a chronic or acute inflammatory-related skin pathologic 

Applicants argues that the obvious double patent rejections are transverse for the same reasons as stated.  This argument has been fully considered but has not been found to be persuasive for the same reasons stated supra.
	Applicant argue that the ‘430 and “927 patent are drawn to DFO B, none of the claims, or the patent themselves, contemplate (DFO E).  This argument has been fully considered but has not been found persuasive.  The analog of desferrioxamine--metal complex B (DFO-metal complex) which is zinc-desferrioxamine complex B as taught by ‘430 and “927 patents would be expected to function the same as Zn-DFO-E. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8, 13-16, 18-19, 21-22 and 47-51  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chevion (WO 2011/021203 now U.S. Patent 8,975,294) of record and Bergeron Jr (U.S. Patent 5,493,053) both are of record.

Chevion teaches a method of treating, ameliorating, inhibiting or reducing the risk of occurrence or recurrence of a chronic or acute inflammatory-related skin pathologic condition selected from the group consisting of psoriasis, dermatitis, acne, vitiligo and wounds, comprising the step of administering to a subject in need thereof a therapeutically effective amount of at least one desferrioxamine-metal complex (DFO-metal complex), or any combination thereof or any pharmaceutical composition comprising the same (claim 5-6).   Chevion teaches a method comprises the step of administering to a subject in need thereof a therapeutically effective amount of at least one of zinc-desferrioxamine complex (Zn-DFO), gallium-desferrioxamine complex (Ga-DFO), any combination thereof or any composition comprising the same (claim 3).  Chevion teaches a method according to claim 1, wherein said chronic or acute inflammatory related skin pathologic condition is psoriasis (claim 6).   Cevion teaches inc ions (Zn(II)) in any form of salts (page 71).
Chevion does not disclose Desferriozamine “E”.
Bergeron teaches nocardamine (Fig 1).  Bergeron teaches that Fig depicts the structural formula of desferrioxamine (DFO) and analog (e.g. nocardamine, DFO-E).
 the analog of DFO would be expected to function the same. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972) with a reasonable expectation of success.
With regards to modulating levels (e.g. reducing) of cytokine in a cell, it would have been obvious to one of ordinary skills in the art that upon administering nocardamine to treat acute inflammation skin disorders would intrinsically come in contact with and modulate cytokine in cells because once nocardamine is administered to a subject to treat acute inflammation skin disorder the same mechanism of action occurs each and every time with a reasonable expectation of success absence evidence to the contrary. 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-19, 21-22 and 47-51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,770,430. Although the claims at issue are not identical, they are not patentably distinct from each other the ‘430 discloses a method of preventing, treating, ameliorating or inhibiting or reducing the risk of occurrence or recurrence of an immune-related disorder, comprising the step of administering to a subject in need thereof a therapeutically effective amount of at least one desferrioxamine B-metal complex (DFO-metal complex), or any combination thereof or any pharmaceutical composition comprising the same, wherein said immune-related disorder is any one of diabetes, inflammatory bowel disease (IBD).  While the instant claims are drawn to the treatment of acute skin inflammation disorders with the nocardamine, which is an analog of DFO-B, because the analog of DFO-B would be expected to function the same. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972).
Claims 18-19, 21-22 and 47-51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,975,294. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘294 discloses method of treating, ameliorating, inhibiting or reducing the risk of occurrence or recurrence of a chronic or acute inflammatory-related skin  DFO, because the analog of DFO would be expected to function the same. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Conclusion

Claims 8, 13-16,18-19,21-22 and 47-51 is rejection.
No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Korney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627